IN THE SUPREME COURT OF TENNESSEE
                               AT NASHVILLE
                                                              FILED
                                                           NOT FOR PUBLICATION
                                                               August 30, 1999
DWAYNE HAWKINS and           )
AL GOSSETT,                  )
                                                             Cecil Crowson, Jr.
                             )
     PLAINTIFFS/APPELLEES,   )                              Appellate Court Clerk
                             )
v.                           )                 No. 01S01-9811-CV-00199
                             )
SUPERIOR MOTORS, INC. and    )
PATRICK A. HART,             )
                             )
     DEFENDANTS/APPELLANTS, )
                             )
                             )
NELSON BOWERS II and BOW ERS )
TRANSPORTATION GROUP, LLC,   )
                             )
     DEFENDANTS.             )


                                     ORDER


         A petition for rehearing has been filed on behalf of Plaintiffs/Appellees,

Dwayne Hawkins and Al Gossett. After consideration of the same, the Court is

of the opinion that the petition is hereby denied.



         Upon reconsideration of the allocation of costs in this cause, the Court

hereby vacates its Order of June 28, 1999, filed herein to the extent it assesses

costs and substitutes the following therefor: The costs of this cause accrued in

the Court of Appeals are hereby assessed against Defendants/Appellants,

Superior Motors, Inc. and Patrick A. Hart, for which execution may issue. The

costs of this cause accrued in the Supreme Court are hereby assessed against

Plaintiffs/Appellees, Dwayne Hawkins and Al Gossett, for which execution may

issue.



         ALL OF WHICH IS SO ORDERED.



                                                PER CURIAM